Citation Nr: 0115075
Decision Date: 05/31/01	Archive Date: 07/18/01

DOCKET NO. 00-05 295               DATE MAY 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement a compensable disability rating for bursitis of the
left shoulder, on appeal from the initial grant of service
connection.

REPRESENTATION

Appellant represented by: New Jersey Department of Military and
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

T. Reichelderfer 

INTRODUCTION

The veteran served on active duty from October 1993 to January
1999.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal of an August 1999 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey,
which assigned a noncompensable evaluation for bursitis of the
veteran's left shoulder after granting service connection for this
disability. Although the issue of entitlement to service connection
for low back disability was initially included in the veteran's
appeal, service connection for low back disability was granted in
a rating decision of July 2000.

The Board further notes that at a hearing before a hearing officer
at the RO in October 2000, the veteran expressed disagreement with
a July 2000 rating decision, which assigned an initial
noncompensable evaluation for her low back disability and denied
entitlement to a compensable evaluation for multiple service-
connected disabilities under the provisions of 38 C.F.R. 3.324. The
hearing transcript constitutes a valid notice of disagreement with
the July 2000 rating decision.

These new issues were addressed in a supplemental statement of the
case issued in January 2001. A cover letter sent with the
supplemental statement of the case informed the veteran of the
requirement that she submit a substantive appeal on the new issues
to perfect her appeal with respect to those issues. Thereafter, no
written communication was received from the appellant, and in the
March 2001 VA Form 646 the representative rested the appeal on the
answer to the statement of the lease and the hearing on appeal
(both of which occurred prior to the issuance of the supplemental
statement of the case). Therefore, the Board has concluded that the
veteran is not currently seeking appellate review with respect to
either of these new issues.

2 -

REMAND

The veteran contends that her left shoulder disability is
manifested by extreme pain and frequent numbness. She alleges that
the functional impairment of her left shoulder increases with
weather changes and on repeated use.

The veteran underwent a VA examination of her left shoulder in June
1999. The examiner reported the veteran's complaints, the findings
on clinical evaluation, and pertinent diagnoses of left shoulder
impingement and rotator cuff weakness of the left shoulder. The
examiner provided no assessment of functional impairment during
flare-ups or on repeated use. Therefore, the examination report is
not adequate for rating purposes. See DeLuca v. Brown, 8 Vet. App.
202 (1995).

At the time of the June 1999 examination, the veteran was pregnant
so additional diagnostic studies were not performed. In April 2000,
an MRI of the veteran's left shoulder was performed. It disclosed
normal findings. The physician who examined the veteran in June
1999 concluded following the MRI that the veteran had bursitis of
the left shoulder rather than impingement or rotator cuff weakness.
However, the physician did not reexamine the veteran in April 2000.

At the October 2000 hearing before a hearing officer, the veteran
testified that she had recently seen a private orthopedist for her
left shoulder complaints and that she expected to see a private
rheumatologist in the near future for further evaluation of her
left shoulder complaints. The record does not reflect that the RO
has attempted to obtain copies of the records pertaining to these
evaluations.

In light of these circumstances, the case is REMANDED to the RO for
the following actions:

1. The RO should request the veteran to identify specific names,
addresses, and approximate dates of treatment for all health care
providers, private and VA, who may possess additional records

3 -

pertinent to her claim. When the requested information and any
necessary authorization have been received, the RO should attempt
to obtain copies of all pertinent records which have not already
been obtained.

2. If the RO is unsuccessful in obtaining any records identified by
the veteran, it should so inform the veteran and her representative
and request them to provide copies of the outstanding records.

3. Then, the RO should arrange for a VA examination of the veteran
by a physician with appropriate expertise to determine the current
extent of any functional impairment from the veteran's service-
connected left shoulder disability. All indicated studies,
including range of motion studies in degrees, should be performed.
In reporting range of motion, the examiner should specifically
identify any excursion of motion accompanied by pain. The physician
should be requested to identify any objective evidence of pain and
to assess the extent of any pain. Tests of joint motion against
varying resistance should be performed. The extent of any
incoordination, weakened movement and excess fatigability on use
should be described. The physician should also express an opinion
concerning whether there would be additional limits on functional
ability on repeated use or during flare-ups (if the veteran
describes flare-ups). If feasible, the examiner should assess any
additional functional impairment

4 -

during flare-ups, on repeated use or due to incoordination,
weakened movement, and/or excess fatigability in terms of
additional degrees of limitation of motion. If this is not
feasible, the physician should so state. The examiner should also
provide an opinion concerning the impact of the service-connected
disability on the veteran's ability to work. The rationale for all
opinions expressed should also be provided. The claims folder must
be made available to and reviewed by the examining physician.

4. Thereafter, the RO should review the claims folder and ensure
that all requested development, including the medical examination
and requested opinions, have been conducted and completed in full.
Then, the RO should undertake any other development it determines
to be required to comply with the notification and duty to assist
requirements of the Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5. Then, the RO should readjudicate the issue on appeal. The RO
should consider all pertinent diagnostic codes under the VA
Schedule for Rating Disabilities in 38 C.F.R. Part 4 and
application of 38 C.F.R. 4.40 regarding functional loss due to pain
and 38 C.F.R. 4.45 regarding weakness, fatigability, incoordination
and pain on movement of a joint. The RO should also consider
whether the case should be forwarded to the Director of the VA

5 -

Compensation and Pension Service for extra-schedular consideration.

6. If the benefit sought on appeal is not granted to the veteran's
satisfaction, the RO should issue a Supplemental Statement of the
Case and afford the veteran and her representative an appropriate
opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. By this REMAND, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until she is otherwise notified
by the RO.

The appellant his the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, direction the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Shane A. Durkin 
Member, Board of Veterans' Appeals

6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



